COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Bumgardner


EUGENE H. SCALES, JR.
                                            MEMORANDUM OPINION *
v.         Record No. 2295-97-3                 PER CURIAM
                                               MAY 19, 1998
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. MEYOKI JONES


         FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                       Charles M. Stone, Judge

           (Vikram Kapil, Assistant Public Defender;
           Office of the Public Defender, on brief), for
           appellant.

           (Mark L. Earley, Attorney General; Ashley L.
           Taylor, Jr., Deputy Attorney General;
           Robert B. Cousins, Jr., Senior Assistant
           Attorney General; Craig M. Burshem, Regional
           Special Counsel; Alice G. Burlinson, Regional
           Special Counsel; Vaso T. Doubles, Special
           Counsel, on brief), for appellee.


     Eugene H. Scales (father) appeals the decision of the

circuit court dismissing his appeal.      Father filed a de novo

appeal of an order of the juvenile and domestic relations

district court finding him guilty of civil contempt for
                               1
nonpayment of child support.       Father contends that, because he

was unable to post an appeal bond as required by Code
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Father filed a "Petition for Appeal" with this Court. We
agree with appellee's assertion that this appeal arises from a
finding of civil, not criminal, contempt. Therefore, we grant
appellee's motion to transfer this case to the civil side of the
Court's docket, and we treat father's "Petition for Appeal" as an
opening brief.
§ 16.1-296(H), he was denied his right to a trial and due process

of law.   Upon reviewing the record and briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the decision of the trial court.     See Rule

5A:27.

     The Department of Social Services, Division of Child Support

Enforcement (DCSE) filed a motion to show cause due to father's

failure to pay child support pursuant to a 1990 court order.

Father paid no support after July 1996, during which time he was

incarcerated.    On June 17, 1997, the juvenile and domestic

relations district court found that father was in civil contempt

and ordered him to pay $7,438.25 in past-due support and

interest.    Father was sentenced to six months in jail, subject to

release upon his payment of the outstanding support and interest.

Father appealed the district court order, but did not post the

appeal bond required under Code § 16.1-296(H).    The circuit court

dismissed father's appeal.
     Father contends that the district court's contempt action

was quasi-criminal in nature.    We disagree.   Because father's

imprisonment was conditioned on the payment of his outstanding

child support, the record demonstrates that the action was civil

in nature.
             "It is not the fact of punishment, but rather
             its character and purpose, that often serve
             to distinguish between . . . [civil and
             criminal contempt]." The punishment is
             criminal in nature if it is determined and
             unconditional. The punishment is civil if it
             is conditional, and a defendant can avoid a


                                   2
           penalty by compliance with a court's order.


Kessler v. Commonwealth, 18 Va. App. 14, 16, 441 S.E.2d 223, 224

(1994) (citations omitted).
          "Civil as distinguished from criminal
          contempt is a sanction to enforce compliance
          with an order of the court or to compensate
          for losses or damages sustained by reason of
          noncompliance. . . . Since the purpose is
          remedial, it matters not with what intent the
          defendant did the prohibited act. The decree
          [is] not fashioned so as to grant or withhold
          its benefits dependent on the state of mind
          of respondents."

Leisge v. Leisge, 224 Va. 303, 309, 296 S.E.2d 538, 541 (1982)

(citation omitted).   Father's sentence was designed to compensate

his child for the nonpayment of support.    By paying the

outstanding amount, father could purge himself of contempt.

     Relying upon Griffin v. Illinois, 351 U.S. 12 (1956), and

its progeny, father contends that because he was unable to post

the appeal bond required under Code § 16.1-296(H), he was denied

his right to trial and due process of law guaranteed under the

Sixth and Fourteenth Amendments to the United States

Constitution.   However, this case neither involves criminal

rights nor falls within the "narrow category of civil cases in

which the State must provide access to its judicial processes

without regard to a party's ability to pay court fees."     M.L.B.

v. S.L.J., 117 S. Ct. 555, 562 (1996).     The United States Supreme

Court "has not extended Griffin to the broad array of civil

cases."   Id. at 563. Moreover,
           [a]s a matter of public policy, it is one
           thing for the state to excuse indigents from



                                 3
            payment of fees and costs which are
            essentially state interests; it is another
            thing for the state to excuse indigents from
            posting bonds designed to protect the
            judgment rights of successful litigants.


Greer v. Dillard, 213 Va. 477, 479, 193 S.E.2d 668, 670-71

(1973).   Therefore, father's contention that he was denied

constitutionally-guaranteed rights is without merit.

     Under Code § 16.1-296(H), in order to appeal the district

court's order, father was required to post an appeal bond.
          Code § 16.1-296(H) could not be more clear:
          "no appeal shall be allowed" unless and until
          a bond is given by the party applying for the
          appeal. The statutory requirements for
          appeal bonds always have been construed as
          mandatory, and the exercise of appellate
          jurisdiction has been confined to the
          provisions of the written law.

Commonwealth ex rel. May v. Walker, 253 Va. 319, 322, 485 S.E.2d
134, 136 (1997).   The failure to post the appeal bond deprived

the circuit court of jurisdiction.    See id.

     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                           Affirmed.




                                  4